DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on August 1, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, to the extent that claims 10, 11, and 13 are supported by the originally filed disclosure, (a) the greater number of third auxiliary sticks which are also wider than the fourth auxiliary sticks (claim 10), (b) the greater number of third auxiliary sticks which are also thicker than the fourth auxiliary sticks (claim 11), and (c) the fourth auxiliary sticks that are bonded on both the upper surfaces of the first and second grooves (claim 13), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 9, paragraph 44, line 5 of the page: Change “elements relationship” to “element’s relationship”.
Page 15, paragraph 62, line 8 of the page: Change the square symbol to “µ”.  See the original priority documents, paragraph 38.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, which depends from claim 8, which depends from claim 1: Claim 1 defines first auxiliary sticks bonded to an upper surface of the frame and across the frame opening and extending in the first direction and claim 8 defines third auxiliary sticks bonded to the upper surface of the frame and across the frame opening and extending in the second direction.  Claim 1 defines second auxiliary sticks bonded to an upper surface of first grooves on the bottom surface of the frame, the first grooves extending in the first direction.  Claim 8 defines fourth auxiliary sticks bonded to an upper surface of second grooves on the bottom surface of the frame, the second grooves extending in the second direction.  The disclosure states that the first auxiliary sticks may be the same or more in number than the second auxiliary sticks, and the second auxiliary sticks are thicker and/or wider to account for the difference, so that tensile forces of the second auxiliary sticks counteract the tensile forces of the first auxiliary sticks.  The same relationship exists between the third auxiliary sticks and the fourth auxiliary sticks.  However, claim 10 requires more third auxiliary sticks than fourth auxiliary sticks, and—contrary to the disclosure—also requires the width of the third auxiliary sticks to be greater than the width of the fourth auxiliary sticks.  This would result in exacerbating the imbalance of tensile forces, not an equalizing of the tensile forces, which the application is directed to.  Because the claim is contrary to the disclosure, one having ordinary skill in the art at a time before the effective filing date would not consider that applicants had possession of the subject matter of claim 10.  For these reasons, claim 10 is rejected for failing to meet the written description requirement.  For purposes of examination, the claim will be interpreted consistent with the disclosure, that is, the width of the fourth auxiliary sticks is greater than the width of the third auxiliary sticks.
Regarding claim 11, which depends from claim 8, which depends from claim 1: The discussion of the relationships between the auxiliary sticks, see above, is incorporated by reference.  Claim 11 requires more third auxiliary sticks than fourth auxiliary sticks, and—contrary to the disclosure—also requires the thickness of the third auxiliary sticks to be greater than the thickness of the fourth auxiliary sticks.  This would result in exacerbating the imbalance of tensile forces, not an equalizing of the tensile forces, which the application is directed to.  Because the claim is contrary to the disclosure, one having ordinary skill in the art at a time before the effective filing date would not consider that applicants had possession of the subject matter of claim 11.  For these reasons, claim 11 is rejected for failing to meet the written description requirement.  For purposes of examination, the claim will be interpreted consistent with the disclosure, that is, the thickness of the fourth auxiliary sticks is greater than the thickness of the third auxiliary sticks.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, which depends from claim 8, which depends from claim 1: In claim 8, lines 7-9, the fourth auxiliary stick is bonded to the bottom surface of the second groove, but in claim 13, lines 4-6, the claim refers to the fourth auxiliary stick as being bonded to the bottom surface of the first groove.  The first groove extends in the first direction, not the second direction as the second groove does.  Because the claim requirement conflicts with claim 8, which claim 13 depends from, claim 13 is rejected as indefinite.  For purposes of examination, claim 13 will be interpreted such that the fourth auxiliary stick is in the second groove, not the first groove.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-10, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang, Chinese Pat. Pub. No. CN 107099769A, Figures 1-3.

Wang Figures 1, 2:

    PNG
    media_image1.png
    255
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    737
    media_image2.png
    Greyscale

Wang, Figure 3:

    PNG
    media_image3.png
    341
    555
    media_image3.png
    Greyscale

Regarding claim 1: Wang discloses a mask frame assembly comprising: a frame of a rectangular shape, the frame including an opening (center area) and a lower surface (see Wang Figure 2), the lower surface including first grooves (see Wang Figure 3 for a cross section of Wang Figure 2) defined in the lower surface and extending in a first direction; a plurality of first auxiliary sticks (see Wang Figures 1, 3) extending in the first direction across the opening, wherein a first end and a second end of each of the first auxiliary sticks are bonded to an upper surface of the frame; a mask disposed over the plurality of the first auxiliary sticks; and a plurality of second auxiliary sticks (see Wang Figures 2, 3) disposed in the first grooves, wherein a third end and a fourth end on each of the plurality of second auxiliary sticks are bonded to a bottom surface of the first grooves.  Wang specification ¶¶ 12-18, 21-35, 38-50, Wang claim 8.
Regarding claim 2, which depends from claim 1: Wang discloses that a depth of each of the first 2grooves is greater than a thickness of each of the plurality of second auxiliary sticks.  Id. ¶ 48.
Regarding claim 3, which depends from claim 1:  Wang discloses that the number of the plurality of 2first auxiliary sticks is greater than the number of the plurality of second auxiliary sticks, and shows a 3width of each of the plurality of second auxiliary sticks is greater than a width of each of the 4plurality of first auxiliary sticks.  See Wang Figures 1 and 2.
Regarding claim 5, which depends from claim 1: Wang discloses that the number of the plurality of 2first auxiliary sticks is greater than the number of the first grooves (3 first auxiliary sticks vs. 2 first grooves), and two or more second 3auxiliary sticks are stacked in the first grooves.  Id. ¶¶ 41-51; Wang Figures 1-3.
Regarding claim 6, which depends from claim 1: Wang discloses that the first end and the second end 2of each of the plurality of first auxiliary sticks are bonded to an upper surface of the frame in a 3state in which a tensile force is applied to each of the plurality of first auxiliary sticks, 4the third end and the fourth end of each of the plurality of second auxiliary sticks are 5bonded to a bottom surface of the first grooves in a state in which a tensile force is applied to 6each of the plurality of second auxiliary sticks, 7the number of the plurality of first auxiliary sticks is greater than the number of the 8plurality of second auxiliary sticks, and 9the tensile force applied to each of the plurality of second auxiliary sticks is greater than 10the tensile force applied to each of the plurality of first auxiliary sticks.  See Wang specification ¶ 46.
Regarding claim 8, which depends from claim 1: Wang discloses the frame has second grooves 28defined in a lower surface thereof, the second grooves extending in a second direction that crosses the first direction, and 4the mask frame assembly further comprising: a plurality of third auxiliary sticks sextending in a second direction across the opening, wherein a fifth end and a sixth end of each of 6the third auxiliary sticks are bonded to an upper surface of the frame; and 7a plurality of fourth auxiliary sticks in the second grooves, wherein a seventh end and an 8eighth end of each of the plurality of fourth auxiliary sticks are bonded to a bottom surface of the 9second grooves.  Id. ¶¶ 41-49; Wang Figures 1-3
Regarding claim 9, which depends from claim 8: Wang discloses a depth of each of the second 2grooves is greater than a thickness of each of the plurality of fourth auxiliary sticks.  Id. ¶ 48.
Regarding claim 10, which depends from claim 8:  Wang discloses that the number of the plurality of 2third auxiliary sticks is greater than the number of the plurality of fourth auxiliary sticks, and a 3width of each of the plurality of [fourth] auxiliary sticks is greater than a width of each of the 4plurality of [third] auxiliary sticks.  See Wang Figures 1 and 2.
Regarding claim 12, which depends from claim 8: Wang discloses the number of the plurality of 29third auxiliary sticks is greater than the number of the second grooves, and two or more fourth auxiliary sticks are stacked in the second grooves.  Id. ¶¶ 41-51; Wang Figures 1-3.
Regarding claim 13, which depends from claim 8: Wang discloses wherein the fifth end and the sixth end of 2each of the plurality of third auxiliary sticks are bonded to an upper surface of the frame in a 3state in which a tensile force is applied to each of the plurality of third auxiliary sticks, 4the seventh end and the eighth end of each of the plurality of fourth auxiliary sticks are sbonded to a bottom surface of the [second] grooves in a state in which a tensile force is applied to 6each of the plurality of fourth auxiliary sticks, 7the number of the plurality of third auxiliary sticks is greater than the number of the 8plurality of fourth auxiliary sticks, and 9the tensile force applied to each of the plurality of fourth auxiliary sticks is greater than 10the tensile force applied to each of the plurality of third auxiliary sticks.  See Wang specification ¶ 46.

For the rejection of claim 16, the Office includes an alternative labeling of Wang Figures 1-3.

Wang Figure 1 (alternate labeling):

    PNG
    media_image4.png
    255
    675
    media_image4.png
    Greyscale





Wang, Figures 2, 3 (alternate labeling):

    PNG
    media_image5.png
    432
    767
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    330
    517
    media_image6.png
    Greyscale

Regarding claim 1: Wang discloses a mask frame assembly comprising: a frame of a rectangular shape, the frame including an opening (center area) and a lower surface (see Wang Figure 2), the lower surface including first grooves (see Wang Figure 3 for a cross section of Wang Figure 2 – while this shows the second groove, the grooves are defined as being similarly arranged, so the first groove, first auxiliary sticks, and second auxiliary sticks would have the same arrangement) defined in the lower surface and extending in a first direction; a plurality of first auxiliary sticks (see Wang Figures 1, 3) extending in the first direction across the opening, wherein a first end and a second end of each of the first auxiliary sticks are bonded to an upper surface of the frame; a mask disposed over the plurality of the first auxiliary sticks; and a plurality of second auxiliary sticks (see Wang Figures 2, 3) disposed in the first grooves, wherein a third end and a fourth end on each of the plurality of second auxiliary sticks are bonded to a bottom surface of the first grooves.  Wang specification ¶¶ 12-18, 21-35, 38-50, Wang claim 8.
Regarding claim 16, which depends from claim 1: Wang discloses the opening has a rectangular shape having long sides and short sides, and the first direction is parallel with the long sides of 30the opening.  Id. ¶ 41; Wang Figures 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Park, Korean Pat. Pub. No. KR 10-20180038093A.


Park Figure 1:
    PNG
    media_image7.png
    401
    423
    media_image7.png
    Greyscale

Regarding claim 1: Wang claim 8 is relied upon for the claim requirement relating to the mask.  To the extent that the Wang reference can be interpreted as not disclosing a single embodiment in which the mask is present, Park discloses a similar arrangement in which a mask disposed over the plurality of the first auxiliary sticks.  Park specification ¶¶ 41-54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Wang to include the Park mask because Wang states that a mask can be used with its mask assembly.  Wang specification ¶ 44.
The rejections of claims 2, 3, 5, 6, 8-10, 12, 13, and 16 are incorporated by reference from above.
Regarding claim 7, which depends from claim 1: Park Figure 1 discloses that the mask comprises a plurality of 2mask sticks (400) extending in a second direction that crosses the first direction.  Park specification ¶ 41.
Regarding claim 15, which depends from claim 8: Park discloses that the mask comprises a plurality of 2mask sticks (400) extending in the second direction.  Id.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang or Wang and Park.
Regarding claim 4, which depends from claim 1:  Wang discloses that more than one second auxiliary stick may be placed in the first groove to adjust the needed tensile strength to match the tensile force of the first auxiliary sticks.  Wang specification ¶¶ 45, 46. Wang shows the thickness of the auxiliary sticks to be approximately equal, but if more than one auxiliary stick is used, then the combined thickness of the second auxiliary sticks is greater than the thickness of the first auxiliary stick.  Thus, the use of a second auxiliary stick with the thickness of the combined original two second auxiliary sticks would be an obvious variant because the new, thicker, second auxiliary stick would differ from two separate, stacked second auxiliary sticks only by being integral.
Regarding claim 11, which depends from claim 8:  Wang discloses that more than one fourth auxiliary stick may be placed in the second groove to adjust the needed tensile strength to match the tensile force of the third auxiliary sticks.  Wang specification ¶¶ 45, 46.  Wang shows the thickness of the auxiliary sticks to be approximately equal, but if more than one auxiliary stick is used, then the combined thickness of the fourth auxiliary sticks is greater than the thickness of the third auxiliary stick.  Thus, the use of a fourth auxiliary stick with the thickness of the combined original two auxiliary fourth sticks would be an obvious variant because the new, thicker, fourth auxiliary stick would differ from two separate, stacked auxiliary fourth sticks only by being integral.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Park, and further in view of Lee, U.S. Pat. Pub. No. 2017/0110661, Figure 3.
Lee Figure 3: 
    PNG
    media_image8.png
    390
    436
    media_image8.png
    Greyscale

Regarding claim 14, which depends from claim 8: Wang and Park do not disclose that the plurality of first auxiliary 2sticks and the plurality of third auxiliary sticks are bonded to each other at intersecting points 3therebetween.  Instead the first auxiliary sticks and the third auxiliary sticks are coupled to one another by insertion.  Park specification ¶ 64.
Lee discloses a similar design in which the plurality of first auxiliary 2sticks (123) and the plurality of third auxiliary sticks (124) are formed together at intersecting points 3therebetween.  Lee specification ¶ 35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee design in Wang and Park because the modification would have involved a selection of a known design based on its suitability for its intended use.  The difference between the combination and the claim requirements relates to the requirement that the auxiliary sticks be bonded at intersecting points instead of formed integrally.  However, the difference is how two separate pieces are made integral—bonding vs. formed integrally or coupled.  This difference is an obvious variant over the prior art because there is no significant difference in function between the prior art combination and the claim requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897